902 F.2d 1245
John AURIEMMA, Daniel Coll, Marshall Consadine, RenaldoCozzi, Kenneth Curin, Russell Ditusa, Thomas Faragoi,Lawrence Forberg, John Hinchy, Kathryn Kajari, GeorgeMarcin, Patrick McDonough, Walter Murphy, John Rafter,Dominic Rizzi, James Stampnick, Thomas Walter and RogerWhalen, Plaintiffs-Appellees,v.Fred RICE, Defendant-Appellant,andCity of Chicago, Defendant.
No. 89-1479.
United States Court of Appeals,Seventh Circuit.
May 11, 1990.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division, No. 84 C 1224;  James F. Holderman, Judge.
Before BAUER, Chief Judge, and CUMMINGS, WOOD, CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION and KANNE, Circuit Judges.

ORDER

1
A majority of judges in active service have voted to rehear this case en banc.    Accordingly,


2
IT IS ORDERED that rehearing en banc be, and the same is hereby, GRANTED.


3
IT IS FURTHER ORDERED that the judgment and opinion entered in this case on February 6, 1990, 895 F.2d 338, be, and are hereby, VACATED.  This case will be reheard en banc on May 30, 1990 in the morning session.